Order entered March 25, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01637-CV

             DR. RICHARD MALOUF AND LEANNE MALOUF, Appellant

                                                 V.

                       GRAHAM WOOD AND AOL, INC., Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06268-C

                                          ORDER
       The Court has before it the joint motion to set briefing schedule filed by Appellant, Dr.

Richard Malouf, and Appellees, Graham Wood and AOL, Inc., in which the parties request the

Court to establish a combined briefing schedule for the appeal and cross-appeal.     The Court

GRANTS the motion. The briefing deadlines and word limits are as follows:

Brief                            Deadline                        Word Limit
Malouf's appellant's brief       May 9, 2014                     15,000 words
Combined appellee's brief for    June 13, 2014                   19,500 words
Wood and appellant's brief for
AOL
Malouf's combined appellee's     July 18, 2014                   12,000 words
brief and appellant's reply
brief
AOL's appellant's reply brief    August 8, 2014                  7,500 words
       Having reviewed the clerk’s record, the Court has a question concerning its jurisdiction

over the portion of the appeal filed by Dr. Richard Malouf concerning the trial court’s order,

signed November 5, 2013, in which the trial court dismissed Malouf’s claims against defendant

Graham Wood. The various orders included in the record before the Court do not appear to

dispose of all the claims and parties remaining in the case. Generally, this Court has jurisdiction

only over appeals from final judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). Interlocutory orders may be appealed only if permitted by statute. Jack B. Anglin

Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992). Although the trial court has included

language in its order of dismissal stating that the order dismissing the claims against Wood is a

final, appealable order, the record before the Court does not include an order severing Malouf’s

claims against Wood from the claims, issues and parties remaining in the case.

       Accordingly, Malouf is requested to file, within 10 days of the date of this order, a

jurisdictional letter brief of no more than 5 pages explaining how this Court has jurisdiction over

the portion of the appeal concerning the dismissal of Malouf’s claims against Wood. Wood may

file a responsive letter brief of no more than 5 pages within 10 days of Malouf’s letter brief. If

either party will be relying on information not in the record before this Court that party must

obtain a supplemental clerk’s record from the trial court containing that information.


                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE